Citation Nr: 1507001	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  05-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Reimbursement to licensing and certification benefits under Chapter 32, Title 38 of the U.S. Code [for the Post-Vietnam Veterans Education Assistance Program (VEAP)] or under Chapter 30, Title 38 of the U.S. Code [for the Montgomery GI Bill (MGIB)].

(The issues of entitlement to service connection for bilateral hearing loss and a cervical spine disorder and to increased ratings for allergic rhinitis and residuals of a fractured, left radial head will be decided in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran elected to not discuss the education issue at the Board hearing held in November 2014.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran had active service from September 1979 to September 1999.

2.  While in service, the Veteran had been enrolled in the VEAP and terminated his enrollment prior to discharge.

3.  The Veteran did not transfer into the MGIB educational assistance program during service.


CONCLUSION OF LAW

Reimbursement to licensing and certification benefits under Chapter 32 (for the VEAP) or Chapter 30 (for the MGIB program) is not warranted.  38 U.S.C.A. §§ 3011, 3012, 3018C, 3221, 3452, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.5040, 21.7040, 21.7045 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
  
As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 30 and Chapter 32 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

In addition, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts, are dispositive in a matter, the VCAA can have no effect on the appeal. Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary under VCAA, since the law, not the evidence, is dispositive in this case.

II. Merits of the Claim

The Veteran currently contends that he should be reimbursed for the cost of retaking portions of his teacher certification tests.  He argues that (i) he had received flawed advice from an education specialist in service, who recommended that he withdraw his remaining education funds from his VEAP account, and thus could not transfer to the MGIB program; (ii) that equity requires that he be provided additional education benefits due to his 20 years in service; (iii) that the government should have allowed VEAP era personnel the opportunity to transfer to the MGIB program; and (iv) that accurate and pertinent information regarding education programs had not been disseminated onboard his ships.  (November 2004 notice of disagreement).

The facts of the case are not in dispute.  During service, the Veteran had enrolled in the VEAP to obtain educational benefits.  Prior to discharge, in 1994, the Veteran terminated this enrollment and left no funds in his VEAP account.  (The Veteran has never claimed that he did not receive a refund of his contributions notwithstanding a contention raised by the Veteran's representative in the February 2015 Informal Hearing Presentation).  Additionally, prior to terminating his VEAP enrollment, the Veteran did not transfer his enrollment to the MGIB program for educational benefits.  The Veteran did not ever make an election to take part in the MGIB program.   (Education Master Record Status, November 2004 notice of disagreement, and February 2005 statement of the case and February 2005 VA Form 9).  

To the extent the Veteran argues that he received flawed or misinformation upon which he relied, such as an educational specialist recommending that he obtain a refund of his unused VEAP funds in service or not receiving accurate information while on his ship, while the Board is very cognizant of the Veteran's position, the contention that a government employee misinformed the Veteran does not entitle him to the benefit he now seeks on appeal under the law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

As to the Veteran's claim that the government did not allow VEAP era personnel the opportunity to transfer to the MGIB program, the Board notes that the MGIB program is for those veterans first entering service after June 30, 1985, or those with remaining Chapter 34 entitlement.  See 38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. § 21.7040.  Chapter 34 eligibility covered veterans who served on active duty for a period of 180 days, any part of which occurred between January 31, 1955, and January 1, 1977.  See 38 U.S.C.A. § 3452(a)(1)(A).  It is undisputed that the Veteran first entered service in September 1979, after January 1, 1977, and before July 1, 1985. Thus, he had no Montgomery G.I. Bill eligibility or remaining Chapter 34 eligibility.  

However, the transfer from the VEAP to MGIB program is legally allowed, in certain circumstances.  For VEAP participants, an election for the MGIB program must have included an election to transfer to MGIB before October 9, 1997.  Also, on October 9, 1996, the person electing should have also been a participant of VEAP and been on active duty.  38 C.F.R. § 21.7045(d).   The Veteran has repeatedly reported that he never applied for a transfer of eligibility from VEAP to the MGIB program.  The Board further notes that on October 9, 1996, although the Veteran was on active duty, he was no longer a participant of VEAP.  He had ended his enrollment years prior to that date in 1994.  As such, the Veteran would not have been eligible for an MGIB election under 38 C.F.R. § 21.7045(d).   

Alternatively, an election for the MGIB program was also possible for former participants for VEAP under 38 C.F.R. § 21.7045(e).  In order to make such an election, a former VEAP participant must have elected to do so before November 1, 2001; have been a participant in VEAP on or before October 9, 1996; and have served "continuously on active duty since October 9, 1996 through at least April 1, 2000".   The Veteran separated from service in September 1999.  Thus, he would also not be eligible for an MGIB election under 38 C.F.R. § 21.7045(e).  

In light of the foregoing, the Board finds that although there were legal ways a transfer from VEAP to MGIB could have been initiated, such a transfer did not occur and would not have been possible given the facts of the case.  No exceptions to the controlling legal criteria have been provided, and the Board has no authority to overturn or to disregard the very specific limitations on the award of Chapter 30, MGIB, educational benefits.

In regards to the Veteran's claim that equity dictates that he should be awarded additional education benefits, based on his long service, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).

Additionally, the Veteran acknowledges that he had already ended his enrollment in the VEAP program prior to his discharge and that he had not elected to take part in the MGIB program.  As such, the award of benefits under either program is not warranted; he is not currently taking part in either program.  

There can be no doubt from review of the record that the Veteran rendered long,  honorable, and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which the requested benefit may be granted.  


ORDER

Reimbursement to licensing and certification benefits under Title 38, Chapter 32 (for the VEAP) and Chapter 30 (for the MGIB program) is denied.  



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


